Case 19-02884-RLM-13   Doc   Filed 06/24/21   EOD 06/24/21 13:25:37   Pg 1 of 7
Case 19-02884-RLM-13   Doc   Filed 06/24/21   EOD 06/24/21 13:25:37   Pg 2 of 7
            Case 19-02884-RLM-13                     Doc        Filed 06/24/21           EOD 06/24/21 13:25:37                   Pg 3 of 7

                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               FREDDIE GIBSON
               3125 W 48TH ST
               INDIANAPOLIS IN 46228



Analysis Date: June 10, 2021                                                                                                                             Final
Property Address: 3125 WEST 48TH STREET INDIANAPOLIS, IN 46228                                                                         Loan:
                                      Annual Escrow Account Disclosure Statement
                                                   Account History

      This is a statement of actual activity in your escrow account from Sept 2020 to July 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:      Effective Aug 01, 2021:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  414.34                  414.34                   Due Date:                                       Mar 01, 2021
 Escrow Payment:                            219.64                  199.31                   Escrow Balance:                                   (1,844.90)
 Other Funds Payment:                          0.00                    0.00                  Anticipated Pmts to Escrow:                        1,098.20
 Assistance Payment (-):                       0.00                    0.00                  Anticipated Pmts from Escrow (-):                      0.00
 Reserve Acct Payment:                         0.00                    0.00                  Anticipated Escrow Balance:                         ($746.70)
  Total Payment:                              $633.98                    $613.65


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                  Starting Balance         1,007.91             (1,961.08)
      Sep 2020            170.71        155.14                               *                             1,178.62             (1,805.94)
      Oct 2020            170.71        155.14                               *                             1,349.33             (1,650.80)
      Oct 2020                                                        699.19 *    County Tax               1,349.33             (2,349.99)
      Nov 2020            170.71        155.14           593.33              *    County Tax                 926.71             (2,194.85)
      Nov 2020                                                        871.00 *    Homeowners Policy          926.71             (3,065.85)
      Dec 2020            170.71        155.14           756.00              *    Homeowners Policy          341.42             (2,910.71)
      Dec 2020                          569.48                               *    Escrow Only Payment        341.42             (2,341.23)
      Jan 2021            170.71        219.64                               *                               512.13             (2,121.59)
      Feb 2021            170.71        219.64                               *                               682.84             (1,901.95)
      Mar 2021            170.71        439.28                               *                               853.55             (1,462.67)
      Apr 2021            170.71                                             *                             1,024.26             (1,462.67)
      Apr 2021                                                        821.51 *    County Tax               1,024.26             (2,284.18)
      May 2021            170.71        219.64           699.19              *    County Tax                 495.78             (2,064.54)
      Jun 2021            170.71        219.64                               *                               666.49             (1,844.90)
      Jul 2021            170.71                                             *                               837.20             (1,844.90)
                                                                                  Anticipated Transactions   837.20             (1,844.90)
      Jun 2021                     878.56                                                                                         (966.34)
      Jul 2021                     219.64                                                                                         (746.70)
                      $1,877.81 $3,606.08           $2,048.52      $2,391.70

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.

                                                                                                                                             Page 1
       Case
Last year, we 19-02884-RLM-13               Docyour account
                anticipated that payments from      Filed 06/24/21
                                                            would be madeEOD
                                                                          during06/24/21     13:25:37
                                                                                 this period equaling      Pg 4Under
                                                                                                      2,048.52.  of 7
Federal law, your lowest monthly balance should not have exceeded 341.42 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
            Case 19-02884-RLM-13                    Doc       Filed 06/24/21           EOD 06/24/21 13:25:37                  Pg 5 of 7
Analysis Date: June 10, 2021                                                                                                                      Final
Borrower: FREDDIE GIBSON                                                                                                            Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                               (746.70)        972.26
      Aug 2021              199.31                                                                           (547.39)      1,171.57
      Sep 2021              199.31                                                                           (348.08)      1,370.88
      Oct 2021              199.31                                                                           (148.77)      1,570.19
      Nov 2021              199.31           699.19           County Tax                                     (648.65)      1,070.31
      Dec 2021              199.31           871.00           Homeowners Policy                            (1,320.34)        398.62
      Jan 2022              199.31                                                                         (1,121.03)        597.93
      Feb 2022              199.31                                                                           (921.72)        797.24
      Mar 2022              199.31                                                                           (722.41)        996.55
      Apr 2022              199.31                                                                           (523.10)      1,195.86
      May 2022              199.31           821.51           County Tax                                   (1,145.30)        573.66
      Jun 2022              199.31                                                                           (945.99)        772.97
      Jul 2022              199.31                                                                           (746.68)        972.28
                         $2,391.72       $2,391.70

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 398.62. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 398.62 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is (746.70). Your starting
      balance (escrow balance required) according to this analysis should be $972.26. This means you have a shortage of 1,718.96.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

      We anticipate the total of your coming year bills to be 2,391.70. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 3
            Case 19-02884-RLM-13                Doc       Filed 06/24/21        EOD 06/24/21 13:25:37              Pg 6 of 7
Analysis Date: June 10, 2021                                                                                                           Final
Borrower: FREDDIE GIBSON                                                                                                 Loan:

      New Escrow Payment Calculation
      Unadjusted Escrow Payment                       199.31
      Surplus Amount:                                   0.00
      Shortage Amount:                                  0.00
      Rounding Adjustment Amount:                       0.00
      Escrow Payment:                                $199.31




     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

 * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
 updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
 or return in the self-addressed envelope.




                                                                                                                              Page 4
 Case 19-02884-RLM-13           Doc     Filed 06/24/21    EOD 06/24/21 13:25:37         Pg 7 of 7




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-02884-RLM-13

 Deaun Carolyn Gibson                             Chapter 13

 Debtor.                                          Judge Robyn L. Moberly

                                 CERTIFICATE OF SERVICE

I certify that on June 24, 2021, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Keith Eirik Gifford, Debtor’s Counsel
          kgooden@redmanludwig.com

          John Morgan Hauber, Trustee
          ecfmail@hauber13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on June 24, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Deaun Carolyn Gibson, Debtor
          3125 W. 48th St.
          Indianapolis, IN 46228

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
